 



EXHIBIT 10.13
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is effective as of the day         
of June, 2007, by and between Mike Bennof (“Employee”) and SXC Health Solutions,
Inc. (collectively, the “Company”).
RECITALS
     A. The Company wishes to continue to employ Employee, and Employee wishes
to continue to be employed by the Company, as its Executive Vice President,
Healthcare Technology Solutions, and Employee desires to accept employment with
the Company under the terms and conditions set forth in this Agreement.
     B. In order to induce the Employee to enter into this Agreement, and to
incentivize and reward Employee’s continued effort, loyalty and commitment to
the Company, concurrent with the execution and delivery of this Agreement the
Company expresses its intention to grant to the Employee stock options to
purchase 10,000 shares of Systems Xcellence Inc., the Company’s parent. These
options are in addition to the 25,000 options committed to you in May 2007, for
a total grant of 35,000 options.
     C. Employee acknowledges that as a member of the Company’s senior
management team, Employee is one of the persons charged with responsibility for
the implementation of the Company’s business plans, and that Employee is one of
only a few Employees who will have regular access to confidential and/or
proprietary information relating to the Company. Further, Employee acknowledges
that Employee’s covenants to the Company hereinafter set forth are being made in
partial consideration of the Company’s willingness to employ Employee under the
terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Employee furnishes the Company with, among other things, certain covenants
of Employee, including Employee’s covenant not to disclose the Company’s
confidential and proprietary information and non-solicitation of employees and
customers for a reasonable period of time. Employee acknowledges that Employee’s
covenants to the Company hereinafter set forth are being made in partial
consideration of the Company’s grant stock options to purchase shares of common
stock of Systems Xcellence Inc.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:
ARTICLE I
EMPLOYMENT RELATIONSHIP
     1.1 Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ or continue to employ Employee to serve as
Executive Vice President, Healthcare Technology Solutions, and Employee hereby
accepts such employment, and agrees to perform his duties and responsibilities
to the best of Employee’s abilities in a diligent, trustworthy, businesslike and
efficient manner.
     1.2 Duties. The Employee shall be the Company’s Executive Vice President,
Healthcare Technology Solutions. Employee shall be responsible for oversight and
profitability of all legacy business, U.S. and Canadian Public Sector business,
and the Company’s consulting group and will

 



--------------------------------------------------------------------------------



 



perform other duties as assigned. Employee shall report to the Company’s
President and Chief Operating Officer. Although Employee may choose not to
relocate his principal residence in Lusby, Maryland, Employee shall perform his
duties under this Agreement at the Company’s facilities in Lisle, Illinois or at
any subsequent location of the Company’s primary administrative operations.
     1.3 Exclusive Employment. While employed by the Company hereunder, Employee
covenants to the Company that he/she will devote his/her entire business time,
energy, attention and skill to the Company (except for permitted vacation
periods and reasonable periods of illness or other incapacity), and use his/her
good faith best efforts to promote the interests of the Company. The foregoing
shall not be construed as prohibiting Employee from spending such time as may be
reasonably necessary to attend to Employee’s personal affairs and investments so
long as such activities do not conflict or interfere with Employee’s obligations
and/or timely performance of his/her duties to the Company.
     1.4 Employee Representations and Warranties as to Employability. Employee
hereby represents and warrants to the Company that:
     (a) The execution, delivery and performance by Employee of this Agreement
and any other agreements contemplated hereby to which Employee is a party do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Employee is
a party or by which he/she is bound;
     (b) Employee is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity (or if a party to such an agreement, Employee has disclosed the material
terms thereof to the Board prior to the execution hereof and promptly after the
date hereof shall deliver a copy of such agreement to the Board);1
     (c) The Company has not requested, directly or indirectly, expressly or
implicitly, that Employee use or disclose the trade secrets or other
confidential information of any prior employer or other third party, and
Employee warrants that he will not use or disclose such information;
     (d) Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms; and
     (e) Employee hereby acknowledges and represents that he/she has been given
the opportunity to consult with independent legal counsel regarding Employee’s
rights and obligations under this Agreement and that he/she fully understands
the terms and conditions contained herein.
ARTICLE II
PERIOD OF EMPLOYMENT
     2.1 Employment Period. Employee’s employment hereunder shall commence on
the date this Agreement is executed and shall continue hereunder until the date
fixed by the provisions of Section 2.2 hereof, subject to the early termination
provisions of Article V hereof (the “Employment Period”).

2



--------------------------------------------------------------------------------



 



     2.2 Initial Term of Employment Period and Extension Terms. The Employment
Period shall initially continue for a term commencing on the date set forth in
Section 2.1, above, and end on December 31, 2007 (the “Initial Term”). The
Employment Period shall be automatically extended for successive one
(1) calendar year periods following the expiration of the Initial Term (each
period being hereinafter referred to as an “Extension Term”) upon the same terms
and conditions provided for herein unless either party provides the other party
with advance written notice of its or Employee’s intention not to extend the
Employment Period; provided, however, that such notice must be delivered by the
non-extending party to the other party not later than sixty (60) days prior to
the expiration of the Initial Term or any Extension Term, as the case may be. If
the Employment Period is not extended as a result of notice to Employee by the
Company, and Employee’s employment with the Company terminates as a result
thereof, then Employee’s termination shall be a treated as a Termination by the
Company Without Cause.
ARTICLE III
COMPENSATION
     3.1 Annual Base Compensation. During the Employment Period the Company
shall pay to Employee an annual base salary (the “Annual Base Compensation”) in
the amount of Two Hundred Thirty Five and 00/100 Dollars ($235,000). The Annual
Base Compensation shall be paid in regular installments in accordance with the
Company’s regular payroll practices, and shall be subject to all required
federal, state and local withholding taxes. Employee’s Annual Base Compensation
shall be reviewed annually by the Company’s Chairman and CEO and the SXC
Compensation Committee.
     3.2 Employee Performance Bonus. In respect of each calendar year falling
within the Employment Period, Employee shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company’s and
Employee’s performance objectives (the “Incentive Compensation Bonus”). The
amount of the Incentive Compensation Bonus shall be targeted at sixty-five
percent (65%) of the Employee’s Annual Base Compensation, with the specific
percentage determined by the Company’s Board of Directors after the close of the
Company’s fiscal year (December 31). The Incentive Compensation Bonus, if any,
shall be paid to Employee at the same time other members of the Senior Employee
Team are paid their respective incentive compensation bonuses. If the
Executive’s employment terminates during the calendar year due to Termination
without Cause (5 4.c) or Change of Control (5 4.d), the Executive shall receive
a pro rata amount of the Incentive Compensation Bonus that Executive would have
received if Executive remained employed throughout the calendar year. If
Executive employment terminates during the calendar year for any other reason,
then no Incentive Compensation Bonus shall be paid to Employee for the calendar
year in which the termination occurred. To the extent practicable, the Company
will notify Employee of Employee’s performance objectives for the year in
January of that year.
     3.3 Expenses. During the Employment Period, Employee shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Employee’s duties for the Company, including reasonable travel-related expenses,
upon submission of all receipts and accounts with respect thereto, and approval
by the Company thereof, in accordance with the then current business expense
reimbursement policies of the Company.
     3.4 Vacation. Employee shall be entitled to accrue over the course of the
calendar year twenty (20) days of paid vacation time, in accordance with the
Company’s then current vacation policy; provided that unused vacation may be
used by Employee in the following calendar year only in accordance with and as
permitted by the Company’s then current vacation policies in effect from time to
time. Nothing in this Agreement shall cause Employee to forfeit any accrued but
unused paid vacation time Employee had prior to entering into this Agreement.

3



--------------------------------------------------------------------------------



 



     3.5 Insurance. During the Employment Period Employee shall be eligible to
participate in the Company’s insurance programs on terms and conditions no less
favorable than those made available generally to other similarly situated
employees, as such programs may be revised from time to time.
     3.6 Retirement Plan. After six (6) months of employment, Employee shall be
eligible to participate in the Company’s deferred compensation plans, including
its 401(k) plan.
     3.7 Grant of Stock Options
     a. Upon the commencement of the Initial Term, Employee shall be granted
options (“Options”) to purchase 35,000 shares of common stock of Systems
Xcellence Inc. The grants of Options provided by Section 3.7(a) are contingent
upon approval by Systems Xcellence Inc.’s Board of Directors and shareholders.
The Options shall be subject to the Company’s current Stock Option Plan. The
options shall vest in one-fourth increments annually, commencing on the
anniversary date of the grant.
     b. Except as otherwise provided in Section 5.2(e) of this Agreement, once
vested, the Options shall have a five (5) year life.
     c. Upon a Change of Control (defined below), all of the Options shall vest.
     3.8 Stock Option Plan. Employee shall be permitted to participate in the
Company’s Stock Option Plan in the same manner as the Company’s other Executive
Vice Presidents, with future annual grants based on Employee’s performance as
determined by the Company’s Chief Executive Officer.
     3.9 Other Fringe Benefits. During the Employment Period, Executive shall be
entitled to receive such of the Company’s other fringe benefits as are being
provided to other Executives of the Company on the Senior Executive Team.
     3.10 Vehicle Allowance. Executive shall receive a monthly payment of Five
Hundred and 00/100 dollars ($500.00) for Executive’s use of a personal
automobile for business use (“Vehicle Allowance”). The Vehicle Allowance shall
be subject to all required federal, state, and local withholding.
ARTICLE IV
COVENANTS OF EMPLOYEE
     4.1 Covenants Regarding Developments. Employee agrees as follows with
regard to any developments that relate to the Company’s business or Confidential
and Proprietary Information (defined below), or that Employee conceives, makes,
develops or acquires, including, but not limited to, any trade secrets,
discoveries, inventions, improvements, ideas, programs, formulas, diagrams,
designs, plans and drawings, whether or not reduced to writing, patented,
copyrighted or trademarked (“Developments”):
     (a) Employee shall promptly and fully disclose all Developments to the
Company, and shall prepare, maintain, and make available to the Company adequate
and current written records of such Developments and all modifications,
research, and studies made or undertaken by Employee with respect thereto.

4



--------------------------------------------------------------------------------



 



     (b) All Developments and related records shall become and remain the
exclusive property of the Company and, to the extent Employee has any rights
thereto, Employee hereby assigns all such rights, title, and interest to the
Company.
     (c) Upon request by the Company, Employee, at any time, whether during or
after Employee’s employment by the Company, shall execute, acknowledge and
deliver to the Company all assignments and other documents which the Company
deems necessary or desirable to: (i) vest the Company with full and exclusive
right, title, and interest to such Developments, and (ii) enable the Company to
file and prosecute an application for, or acquire, maintain or enforce, all
letters of patent, trademark registrations, and copyrights covering such
Developments.
     (d) The foregoing provisions regarding assignments do not apply to any
Developments for which no equipment, supplies, facility or trade secret
information of the Company was used, and which were developed entirely on
Employee’s own time, unless the Developments: (i) relate to the Company’s
business or to its actual or demonstrably anticipated research or development,
or (ii) result from any work performed by Employee for the Company.
     4.2 Ownership and Covenant to Return Documents, etc. Employee agrees that
all Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Employee by
the Company or are prepared, compiled or otherwise acquired by Employee during
the Employment Period, shall be the sole and exclusive property of the Company.
Employee shall not, except for the use of the Company, use, copy or duplicate
any of the aforementioned documents or objects, nor remove them from the
facilities of the Company, nor use any information concerning them except for
the benefit of the Company, either during the Employment Period or thereafter.
Employee agrees that Employee will deliver all of the aforementioned documents
and objects that may be in Employee’s possession to the Company on the
termination of Employee’s employment with the Company, or at any other time upon
the Company’s request.
     4.3 Nondisclosure Covenant. Employee recognizes that by virtue of
Employee’s employment with the Company, Employee will be granted otherwise
prohibited access to trade secrets and other confidential and proprietary
information that is not known to its competitors or within the industry
generally, that was developed by the Company over a long period of time and/or
at substantial expense, and which is confidential in nature or otherwise of
great competitive value to the Company. This information (“Confidential and
Proprietary Information”) includes, but is not limited to, the Company’s trade
secrets; information relating to the Company’s production practices and methods
of doing business; sales, marketing, and service strategies, programs, and
procedures; contract expiration dates, customers and prospective customers,
including, but not limited to, their particularized requirements and
preferences, and the identity, authority, and responsibilities of their key
contact persons; payment methods; service and product costs; pricing structures
and incentive plans; vendors; financial position and business plans; computer
programs and databases; research projects; new product and service developments;
and any other information of the Company or any of its vendors or customers that
the Company informs Employee, or which Employee should know by virtue of
Employee’s position or the circumstances in which Employee learned it, is to be
kept confidential. Confidential and Proprietary Information does not include
information that is (i) in the public domain (except as a result of a breach of
this Agreement or Employee’s obligations under a statutory or common law
obligation) or (ii) obtained by Employee from a third party subsequent to the
termination of Employee’s employment with the Company (except where the third
party obtains the information in violation of a contractual obligation, a

5



--------------------------------------------------------------------------------



 



statutory or common law obligation). Employee agrees that during the Employment
Period and at all times thereafter (a) Employee will not disclose, use or permit
others to use any Confidential and Proprietary Information, or otherwise make
use of any of it for Employee’s own purposes or the purposes of another, except
as required in the course of Employee’s employment for the benefit of the
Company or as required by law, and (b) Employee will take all reasonable
measures, in accordance with the Company’s policies, procedures, and
instructions, to protect the Confidential and Proprietary Information from any
accidental or unauthorized disclosure or use.
     4.4 Noninterference Covenant. Employee agrees that during the Employment
Period and for the Restricted Period, Employee will not, for any reason,
directly or indirectly solicit, hire, or otherwise do any act or thing which may
induce any other Employee of the Company (who is employed by the Company at the
end of the Employee’s employment with the Company) to leave the employ of the
Company. “Restricted Period” means (i) the Employment Period and (ii) the two
(2) year period following the termination of Employee’s employment.
     4.5 Covenant of Nonsolicitation of Customers. Employee acknowledges the
Company’s legitimate interest in protecting its customers for a reasonable
period of time following the termination of Employee’s employment. Accordingly,
Employee agrees that during the Restricted Period, Employee will not:
(a) directly or indirectly, solicit or accept business from, or provide products
or services to, any Customer, where such business, products or services would be
competitive with the Company’s business, products or services, or (b) do any act
or thing which may interfere with or adversely affect the relationship
(contractual or otherwise) of the Company with any Customer or vendor of the
Company or induce any such Customer or vendor to cease doing business with the
Company. For purposes of this paragraph, the term “Customer” means (i) a
customer of the Company to which Employee sold or provided the Company’s
products or services at any time during the two (2) year period immediately
preceding the termination of Employee’s employment, (ii) any entity for which
Employee orchestrated, developed, supervised, coordinated or participated in
marketing strategy, marketing plans and marketing campaigns on behalf of the
Company at any time during the two (2) year period immediately preceding the
termination of Employee’s employment, or (iii) any entity as to which Employee
acquired Confidential and Proprietary Information at any time during Employee’s
employment with the Company.
     4.6. Remedies for Breach. Employee recognizes that the rights and
privileges granted to Employee by this Agreement, and Employee’s corresponding
covenants to the Company, are of a special, unique, and extraordinary character,
the loss of which cannot reasonably or adequately be compensated for in damages
in any action at law or through the offset or withholding of any monies to which
Employee might be entitled from the Company. Accordingly, Employee understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and permanent injunctive relief, to
prevent or enjoin a breach of this Agreement. Employee also understands and
agrees that any such equitable relief shall be in addition to, and not in
substitution for, any other relief to which the Company may be entitled.
ARTICLE V
TERMINATION
     5.1 Termination and Triggering Events. Notwithstanding anything to the
contrary elsewhere contained in this Agreement, the Employment Period shall
terminate at the expiration of the Initial Term or any Extension Term upon
notice as provided in Section 2.2, or prior to the expiration of the Initial
Term or any Extension Term upon the occurrence of any of the following events
(hereinafter referred to as “Triggering Events”): (a) Employee’s death;
(b) Employee’s Total Disability; (c) Employee’s Resignation; (d) Termination by
the Company for Cause; (e) Termination by the Company Without Cause; or
(f) Termination Arising Out of a Change of Control.

6



--------------------------------------------------------------------------------



 



     5.2 Rights Upon Occurrence of a Triggering Event. Subject to the provisions
of Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:
     (a) Death, Total Disability, Resignation, and Termination by the Company
for Cause. If the Triggering Event was Employee’s Death, Total Disability
(defined below), Resignation, or a Termination by the Company for Cause (defined
below), then Employee shall be entitled to receive Employee’s Annual Base
Compensation and accrued but unused vacation time through the date of the
Triggering Event, and to continue to participate in the Company’s employee
welfare plans and programs (including, without limitations, health insurance
plans) through the date of the Triggering Event and, thereafter, only to the
extent permitted under the terms of such plans and programs.
     (b) Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause, then Employee shall be entitled to
receive (i) Employee’s Annual Base Compensation and accrued but unpaid vacation
through the date thereof; (ii) payment of Employee’s Incentive Compensation
Bonus, if any, pro rated to the Employee’s date of termination; and (iii) the
Severance Benefit. “Severance Benefit” means a payment equal to the Employee’s
Annual Base Compensation as of the date of termination, payable in twenty-four
(24) semi-monthly payments, less required tax withholding, commencing six (6)
months from the date Employee’s employment with the Company terminated.
Employee’s entitlement to the benefits provided in subsections 5.2(b)(ii) and
(iii) are contingent on Employee signing a Separation Agreement and General
Release provided by the Company.
     (c) Termination Arising Out of a Change of Control. If the Triggering Event
was a Termination Arising Out of a Change of Control (defined below), then
Employee shall be entitled to receive (i) Employee’s Annual Base Compensation
and accrued but unpaid vacation through the date thereof; (ii) payment of a
Employee’s Incentive Compensation Bonus, if any, pro rated to Employee’s date of
termination; and (iii) the Change of Control Severance Benefit. Employee’s
entitlement to the benefits provided in subsections 5.2(c)(ii) and (iii) is
contingent on Employee signing a Separation Agreement and General Release
provided by the Company within a reasonable period of time following the date
the Separation Agreement and General Release is provided to Employee. “Change of
Control Severance Benefit” means a lump-sum payment, less required tax
withholding, equal to two times the Employee’s Annual Base Compensation at the
time of termination, plus the average of the previous two Incentive Compensation
payments. The Change of Control Severance Benefit shall be paid six (6) months
from the date Employee’s employment with the Company terminated. Notwithstanding
anything to the contrary contained in this Agreement, if and to the extent that
any payments and rights provided under this Agreement would cause Employee to be
subject to excise tax under Section 280G or Section 4999 of the Internal Revenue
Code, or the corresponding section(s) of any future federal tax law, then the
amount of the payments shall be reduced to the extent necessary to avoid
imposition of any such excise tax. All determinations of the amount of the
reduction shall be made by the Company’s tax counsel, and the cost of making
such determination shall be paid by the Company.
     (d) Cessation of Entitlements and Company Right of Offset. Except as
otherwise expressly provided herein, all of Employee’s rights to salary,
Employee benefits, fringe benefits and bonuses hereunder (if any) which would
otherwise accrue after the termination of the Employment Period shall cease upon
the date of such termination. The Company may offset any

7



--------------------------------------------------------------------------------



 



loans, cash advances or fixed amounts which Employee owes the Company against
any amounts it owes Employee under this Agreement.
     (e) Treatment of Options. Employee may be required to exercise any vested
options within ninety (90) days from date of the termination of his employment.
     5.3 Survival of Certain Obligations. The provisions of Articles IV, and VI
shall survive any termination of the Employment Period, whether by reason of the
occurrence of a Triggering Event or the expiration of the Initial Term or any
Extension Term.
     5.4 Definitions. For purposes of Article V, the following definitions
apply:
     (a) “Resignation” means a voluntary termination of Employee’s employment
with the Company, including Employee’s declining of continued employment in the
same or comparable position with the Company following a Change of Control.
     (b) “Termination by the Company for Cause” means termination by the Company
of Employee’s employment for:
     (i) The failure of Employee to comply with any of the material provisions
of this Agreement, other than an isolated, insubstantial or inadvertent action
not taken in bad faith and which is remedied by Employee within thirty (30) days
after receipt of written notice thereof given by the Company;
     (ii) A conviction of Employee by a court of competent jurisdiction of a
felony;
     (iii) The refusal, failure or neglect of Employee to perform his duties
under his employment agreement in a manner that is materially detrimental to the
business or reputation of the Company unless remedied by Employee within thirty
(30) days after receipt of written notice thereof given by the Company;
     (iv) The engagement by the Employee in illegal, unethical or other wrongful
conduct that is materially detrimental to the business or reputation of SXC; or
     (v) The pursuit by Employee of interests that are materially adverse to SXC
unless remedied by Employee within thirty (30) days after receipt of written
notice thereof given by the Company;
     (c) “Termination by the Company Without Cause” means a termination of
Employee’s employment by the Company which is not a Termination by the Company
for Cause, provided that the termination of the Employment Period on account of
the failure of the Company to extend the Employment Period in accordance with
the provisions of Section 2.2 hereof shall constitute a Termination by the
Company Without Cause.

8



--------------------------------------------------------------------------------



 



     (d) A “Termination Arising Out of a Change of Control” means, following a
Change of Control (defined below), Employee is not offered or retained in his
current or a comparable position. A “Change of Control” shall be defined under
this Agreement to mean any of the following occurrences:
     (i) Any person, other than Systems Xcellence Inc. or an employee benefit
plan of Systems Xcellence Inc. or the Company, acquires directly or indirectly
the Beneficial Ownership (as defined in Section 13(d) of the Securities Exchange
Act of 1934, as amended) of any voting security of Systems Xcellence Inc. and
becomes, immediately after and as a result of such acquisition, directly or
indirectly, the Beneficial Owner of voting securities representing 50% or more
of the total voting power of all of the then-outstanding voting securities of
Systems Xcellence Inc.;
     (ii) The shareholders of Systems Xcellence Inc. approve a merger, and such
merger is completed, consolidation, recapitalization, or reorganization of
Systems Xcellence Inc. or the Company, a reverse stock split of outstanding
voting securities, or consummation of any such transaction if shareholder
approval is not sought or obtained, other than any such transaction that would
result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after, and as a
result of such transaction, being Beneficially Owned by at least 75% of the
holders of outstanding voting securities of Systems Xcellence Inc. immediately
prior to the transaction, with the voting power of each such continuing holder
relative to other such continuing holders not substantially altered in the
transaction; or
     (iii) The shareholders of Systems Xcellence Inc. approve a plan of complete
liquidation of Systems Xcellence Inc. or the Company or an agreement for the
sale or disposition by Systems Xcellence Inc. of all or a substantial portion of
assets (i.e., 50% or more) of the total assets of Systems Xcellence Inc. or the
Company.
     (e) “Total Disability” means Employee’s inability, because of illness,
injury or other physical or mental incapacity, to perform Employee’s duties
hereunder (as determined by the Board in good faith) for a continuous period of
one hundred eighty (180) consecutive days, or for a total of one hundred eighty
(180) days within any three hundred sixty (360) consecutive day period, in which
case such Total Disability shall be deemed to have occurred on the last day of
such one hundred eighty (180) day or three hundred sixty (360) day period, as
applicable.
ARTICLE VI
GENERAL
     6.1 Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Illinois without regard to any choice of law or conflicts
of law rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Employee may become a resident of a
different state.
     6.2 Binding Effect. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Employee and Employee’s
executors, administrators, personal representatives and heirs.
     6.3 Assignment. Employee expressly agrees for Employee and on behalf of
Employee’s executors, administrators and heirs, that this Agreement and
Employee’s obligations, rights, interests and

9



--------------------------------------------------------------------------------



 



benefits hereunder shall not be assigned, transferred, pledged or hypothecated
in any way by Employee, Employee’s executors, administrators or heirs, and shall
not be subject to execution, attachment or similar process. Any attempt to
assign, transfer, pledge, hypothecate or otherwise dispose of this Agreement or
any such rights, interests and benefits thereunder contrary to the foregoing
provisions, or the levy of any attachment or similar process thereupon shall be
null and void and without effect and shall relieve the Company of any and all
liability hereunder. This Agreement shall be assignable and transferable by the
Company (but the Company shall not be required to assign or transfer this
Agreement) to any successor in interest without the consent of Employee.
     6.4 Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of Employee by the Company, including without limitation any prior
compensation plans or compensation agreements entered into between Employee and
the Company.
     6.5 Tax Provisions.
     (a) Compliance With Section 409A of the Code. To the extent applicable, it
is intended that this Agreement comply with the provisions of section 409 A of
Internal Revenue Code of 1986 (the “Code”), so as to prevent the inclusion in
gross income of any amounts payable or benefits provided hereunder in a taxable
year that is prior to the taxable year or years in which such amounts or
benefits would otherwise actually be distributed, provided or otherwise made
available to Employee. This Agreement shall be construed, administered, and
governed in a manner consistent with this intent. Any provision that would cause
any amount payable or benefit provided under this Agreement to be includable in
the gross income of Employee under Code section 409A(a)(l) shall have no force
and effect unless and until amended to cause such amount or benefit to not be so
includable (which amendment may be retroactive to the extent permitted by Code
section 409A and may be made by Company without the consent of Employee). In
particular, to the extent Employee becomes entitled to receive a payment or a
benefit upon an event that does not constitute a permitted distribution event
under Code section 409A(a)(2), then notwithstanding anything to the contrary in
this Agreement, such payment or benefit will be made or provided to Employee on
the earlier of (i) Employee’s “separation from service” with Company (determined
in accordance with Code section 409 A); provided however, that if Employee is a
“specified Employee” (within the meaning of Code section 409A), Employee’s date
of payment shall be made on the date which is 6 months after the date of
Employee’s separation of service with Company or (ii) Employee’s death. Any
reference in this Agreement to Code section 409A shall also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such section by the U.S. Department of the Treasury or the
Internal Revenue Service.
     (b) Compliance With Section 162(m) of the Code. Notwithstanding anything
herein to the contrary, if the Company reasonably anticipates that the deduction
of any payment to Employee hereunder will be limited or eliminated by the
application of Code section 162(m), which generally limits the deduction of
compensation paid by public corporations in excess of $1 million annually to
certain executives, such payment shall be delayed until the earliest date at
which the Company reasonably anticipates that the deduction of the payment would
not be limited or eliminated by the application of Code section 162(m) or the
calendar year during which the Employee’s employment with the Company
terminates.
     6.6 Amendments. No change, modification or amendment of any provision of
this Agreement shall be valid unless made in writing and signed by all of the
parties hereto.

10



--------------------------------------------------------------------------------



 



     6.7 Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee. The waiver by Employee of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.
     6.8 Venue, Jurisdiction, Etc. Employee hereby agrees that any suit, action
or proceeding relating in any way to this Agreement shall be brought and
enforced in the Eighteenth Judicial Circuit, DuPage County, State of Illinois or
in the District Court of the United States of America for the Northern District
of Illinois, Eastern Division, and in either case Employee hereby submits to the
jurisdiction of each such court. Employee hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Employee is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Employee consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Employee at Employee’s address listed in the
business records of the Company. Employee and the Company do each hereby waive
any right to trial by jury that Employee or it may have concerning any matter
relating to this Agreement.
     6.9 Indemnification of Employee. Employee is hereby entitled to
indemnification for Employee’s acts or omissions in Employee’s capacity as an
Employee or officer of the Company to the same extent as the Company’s other
senior Employees and in the manner provided by the Company’s bylaws.
     6.10 Directors and Officers Liability Insurance. The Company shall maintain
adequate Directors and Officers liability insurance coverage, which shall
include Executive in Executive’s capacity as an Officer. The adequacy of the
Directors and Officers liability insurance coverage shall be determined annually
by the Board of Directors at its reasonable discretion.
     6.11 Severability. If any portion of this Agreement shall be for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and carried into effect.
     6.12 Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in the construction of the provisions hereof.
     6.13 Notices. All notices under this Agreement shall be in writing and
shall be deemed properly sent, (i) when delivered, if by personal service or
reputable overnight courier service, or (ii) when received, if sent by certified
or registered mail, postage prepaid, return receipt requested to the recipient
at the address indicated below or otherwise subsequently provided by one party
to the other party:
Notices to Employee:
Mike Bennof
12877 Bay Drive
Lusby, Maryland 20657
Notices to Company:

11



--------------------------------------------------------------------------------



 



SXC Health Solutions, Inc.
Attn: Chief Executive Officer
2441 Warrenville Road Suite 610
Lisle, IL 60532-3642
With Copies to:
Larry Zanger, Esq.
Holland & Knight LLP
131 South Dearborn, 30th Floor
Chicago, Illinois 60603
     6.13 Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.

                      COMPANY:
      EMPLOYEE:     SXC HEALTH SOLUTIONS, INC.            
 
                    By:   /s/ Jeffrey Park       /s/ Mike Bennof                
     
 
  Its:   CFO       Mike Bennof    
 
                   

12